Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21729 Name of Fund: BlackRock Global Opportunities Equity Trust (BOE) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock Global Opportunities Equity Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 10/31/2008 Date of reporting period: 05/01/2008  07/31/2008 Item 1  Schedule of Investments Schedule of Investments July 31, 2008 (Unaudited) BlackRock Global Opportunities Equity Trust (BOE) (Percentages shown are based on Net Assets) Shares Common Stocks Value Australia0.8% BHP Billiton Ltd. (ADR) $ Sims Group Ltd. Belgium0.7% Belgacom S.A. Bermuda0.1% Arch Capital Group Ltd.(a) Brazil2.6% Aracruz Celulose S.A. (ADR) Banco Bradesco S.A. (ADR) Banco Itau Holding Financeira S.A. (ADR) Bovespa Holding S.A. Cia Energetica de Minas Gerais (ADR) Petroleo Brasileiro S.A. (ADR) Canada6.3% Bank of Nova Scotia Barrick Gold Corp.(b) Bombardier, Inc., Class B Canadian National Railway Co. Fording Canadian Coal Trust Husky Energy, Inc. Potash Corp. of Saskatchewan Research In Motion Ltd.(a) TELUS Corp. Toronto-Dominion Bank Ultra Petroleum Corp.(a) Finland1.1% Fortum Oyj Wartsila Oyj, B Shares France2.0% Alstom S.A. AXA S.A. BNP Paribas Total S.A. Germany4.4% Adidas AG E.ON AG Fresenius Medical Care AG & Co. KGaA Hannover Rueckversicherung AG K+S AG Linde AG Greece0.3% Piraeus Bank S.A. Hong Kong2.5% ASM Pacific Technology China Mobile Ltd. Esprit Holdings Ltd. Industrial and Commercial Bank of China Asia Ltd. New World Development Co. Ltd. Sun Hung Kai Properties Ltd. Israel1.1% Partner Communications (ADR)(b) Italy1.2% AEM S.p.A. Assicurazioni Generali S.p.A. Eni S.p.A. Japan6.6% Bank of Yokohama Ltd. (The) Shares Common Stocks Value Japan (contd) Canon, Inc. $ Daito Trust Construction Co. Ltd. Fanuc Ltd. ITOCHU Corp. Konica Minolta Holdings, Inc. Mizuho Financial Group, Inc. Nintendo Co. Ltd. Shizuoka Bank Ltd. (The) Sumitomo Corp. Luxembourg1.9% ArcelorMittal(b) Oriflame Cosmetics S.A. Tenaris S.A. (ADR) Mexico0.8% Fomento Economico Mexicano SAB de CV (ADR) Netherlands0.1% ING Groep N.V. Norway2.4% Fred Olsen Energy ASA Orkla ASA Yara Intl. ASA Philippines0.5% Philippine Long Distance Telephone Co. (ADR) Russia1.3% Gazprom OAO (ADR) LUKOIL (ADR) Singapore2.0% Singapore Airlines Ltd. Singapore Telecommunications Ltd. United Overseas Bank Ltd. South Korea0.5% Samsung Electronics Co. Ltd. Spain0.5% Banco Bilbao Vizcaya Argentaria S.A. Banco Santander S.A. Sweden0.1% Nordea Bank AB Switzerland3.2% ACE Ltd. Alcon, Inc. Nestle S.A. Novartis AG (ADR) Roche Holding AG Syngenta AG Zurich Financial Services AG Taiwan0.2% Taiwan Semiconductor Manufacturing Co. Ltd. (ADR) United Kingdom4.2% De La Rue Plc HSBC Holdings Plc Imperial Tobacco Group Plc(a) Legal & General Group Plc National Express Group Plc Rio Tinto Plc (ADR) Royal Bank of Scotland Group Plc(a) Standard Chartered Plc 1 Schedule of Investments July 31, 2008 (Unaudited) (continued) BlackRock Global Opportunities Equity Trust (BOE) (Percentages shown are based on Net Assets) Shares Common Stocks Value United Kingdom (contd) Vodafone Group Plc (ADR)(b) $ United States40.0% Allstate Corp. (The)(b) Altera Corp. Altria Group, Inc.(b) American Electric Power Co., Inc.(b) Amgen, Inc. Aon Corp. Apple, Inc.(b) Archer Daniels Midland Co.(b) Baxter Intl., Inc. Becton Dickinson & Co.(b) C.R. Bard, Inc. Chesapeake Energy Corp.(b) Chevron Corp.(b) Cisco Systems, Inc.(a)(b) Citigroup, Inc. Colgate-Palmolive Co. ConocoPhillips(b) CVS Caremark Corp.(b) Diamond Offshore Drilling, Inc. EOG Resources, Inc. Exxon Mobil Corp.(b) FPL Group, Inc. Freeport-McMoRan Copper & Gold, Inc. Genentech, Inc.(a) Genzyme Corp.(a) Goldman Sachs Group, Inc. (The) Google, Inc., Class A(a)(b) Greenhill & Co., Inc.(c) H.J. Heinz Co.(b) Halliburton Co. Hudson City Bancorp, Inc. Intel Corp. IntercontinentalExchange, Inc.(a) Intl. Business Machines Corp.(b) Johnson & Johnson(b) JPMorgan Chase & Co. Kellogg Co.(b) Lincoln National Corp. Linear Technology Corp. McDonalds Corp.(b) Medtronic, Inc. MetLife, Inc. Microsoft Corp.(b) Molson Coors Brewing Co., Class B Motorola, Inc. NASDAQ OMX Group (The)(a) Newmont Mining Corp. Nike, Inc. Norfolk Southern Corp. Occidental Petroleum Corp.(b) Pfizer, Inc. Pioneer Natural Resources Co. Procter & Gamble Co. Public Service Enterprise Group, Inc. Qualcomm, Inc. Simon Property Group, Inc. (REIT) Torchmark Corp. U.S. Bancorp Union Pacific Corp. United States Steel Corp.(b) Wal-Mart Stores, Inc. Wells Fargo & Co. Yum! Brands, Inc. Total Common Stocks87.4% Shares Exchange-Traded Funds Value United States6.2% Financial Select Sector SPDR Fund $ iShares Dow Jones Euro Stoxx Banks iShares Dow Jones Stoxx 600 Banks iShares Dow Jones U.S. Real Estate Index Fund KBW Insurance Lyxor Dow Jones Stoxx 600 Financial Services Lyxor Dow Jones Stoxx 600 Insurance Total Exchange-Traded Funds6.2% Total Long-Term Investments (Cost$295,366,451)93.6% Short-Term Securities Money Market Funds5.4% BlackRock Liquidity Series, LLC Money Market Series, 2.63%(d)(e)(f) Fidelity Institutional Money Market Prime Portfolio, 2.45%(d) Total Money Market Funds Principal Amount U.S. Government and Agency Discount Notes4.3% $ Federal Home Loan Bank Discount Notes, 1.82%, 08/01/08(g) Total Short-Term Securities (Cost$31,569,683)9.7% Contracts Options Purchased Outstanding Call Options Purchased0.0% Archer Daniels Midland Co., strike price $45, expires 12/22/08 Citigroup, Inc., strike price $28.25,expires 11/03/08 Dime Community Bancshares, strike price $20, expires 11/07/08 Financial Select Sector SPDR Fund, strike price $27, expires 12/22/08 Total Outstanding Options Purchased (Cost$99,790)0.0% Total Investments Before Outstanding Options Written (Cost$327,035,924*)103.3% Options Written Outstanding Call Options
